          Case 2:20-cv-00432-AC Document 21 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       ALPONSO RAMON CLARK,                           No. 2:20-cv-0432 AC P
12                       Plaintiff,
13            v.                                        ORDER
14       COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17           Plaintiff is a former county prisoner proceeding pro se with a civil rights action pursuant

18   to 42 U.S.C. § 1983. After the court ordered the United States Marshal to serve the complaint on

19   defendant Burger, process was returned unserved because the sheriff’s department does not have

20   an employee by that name. ECF No. 18. By order filed August 13, 2021, plaintiff was given

21   sixty days to provide additional information for service and instructed to “promptly seek such

22   information through discovery, the California Public Records Act, Calif. Gov’t. Code § 6250, et

23   seq., or other means available to plaintiff.” ECF No. 19 at 1. He was also advised that if access

24   to the information as denied or unreasonably delayed, he could seek judicial intervention. Id.

25   Plaintiff has now filed a response to the order stating that he has no way of locating defendant

26   Burger and is seeking judicial intervention.1 ECF No. 20. He also requests that his deadline to

27
     1
       Plaintiff also states that he did not mention a defendant White in his complaint. ECF No. 20.
28   (continued)
                                                         1
           Case 2:20-cv-00432-AC Document 21 Filed 09/01/21 Page 2 of 2


 1   provide additional information be extended to January 1, 2022, because he will be back in
 2   Sacramento County Jail at that time and will have a better chance of locating defendant Burger.
 3   Id.
 4           Plaintiff has not shown that he has made any attempts to identify defendant Burger
 5   through public records requests or by any other means and has therefore failed to show good
 6   cause why he cannot provide additional information about the defendant. He also has not shown
 7   that he is being denied information such that judicial intervention would be appropriate. Finally,
 8   plaintiff currently has until October 11, 2021, to provide the court with additional information for
 9   service and has not demonstrated that good cause exists at this time to further extend the deadline.
10           Accordingly, IT IS HEREBY ORDERED that:
11           1. Plaintiff’s motion for judicial intervention and an extension of time to provide service
12   information, ECF No. 20, is DENIED.
13           2. Plaintiff has until October 11, 2021, to provide additional information for service of
14   defendant Burger.
15           3. If plaintiff is unable to provide additional information for service on defendant Burger,
16   he must show good cause in writing why he cannot provide such information.
17           4. Failure to provide additional information or show good cause why such information
18   cannot be provided will result in a recommendation that this action be dismissed.
19   DATED: August 31, 2021
20

21

22

23

24

25

26

27
     Although the August 13, 2021 Order included a referred to a “defendant White,” that reference
28   was in error and should be disregarded.
                                                    2
